ORDER
PER CURIAM.
Movant Gilbert Moser appeals the judgment denying his Rule 24.035 motion without a hearing following his guilty plea for driving while intoxicated in violation of section 577.010, RSMo 1994. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).